Citation Nr: 1601601	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  14-20 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for renal cell carcinoma, status post laparoscopic removal of a mass and claimed as left partial nephrectomy.


REPRESENTATION

Veteran represented by:	Robert W. Legg, attorney


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1967 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

The competent medical evidence of record weighs in favor of a finding that the Veteran's renal cell carcinoma was caused by Agent Orange exposure in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for renal cell carcinoma have been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, as the Board is granting the benefit sought in its entirety, there is no further need to discuss VA's efforts to comply with the duties to notify and assist. 

The Veteran contends that his renal cell carcinoma was related to his active duty service, specifically, his exposure to herbicides while serving in Vietnam.

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In addition, a Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 C.F.R. § 3.307(a).  The diseases listed at 38 C.F.R. § 3.309(e) shall, in turn, be presumptively service connected if this requirement is met, even though there is no record of such disease during service. 

The Veteran's service personnel records show that he served in the Republic of Vietnam from January 20, 1969 to January 19, 1970.  He is, therefore, presumed to have been exposed to herbicide agents, to include Agent Orange.  38 U.S.C.A. § 1116(f).

Here, the issue is whether the Veteran's claimed disability is related to his military service on a direct, including presumptive, basis.  The Veteran was diagnosed with clear cell renal cell carcinoma in August 2010.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

Although the Veteran is presumed to have been exposed to herbicides during service, a finding of service connection by presumption is not warranted here, as renal cell carcinoma is not among those diseases presumptively linked to herbicide exposure under 38 C.F.R. § 3.309(e).  The lists of diseases that are presumed to be related, or due to, herbicide exposure are updated by the Secretary based on information provided by the National Academy of Sciences (NAS).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924-47,928 (Aug. 10, 2012).  

Nevertheless, the Veteran is not precluded from establishing service connection with proof of actual direct causation.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The United States Court of Appeals for Veterans Claims has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

In November 2010, the Veteran was afforded a VA genitourinary examination which noted his diagnosis of a recently resected renal cell carcinoma.  However, no opinion was provided on the etiology of the Veteran's cancer.

In support of his claim, the Veteran provided an August 2012 letter from Dr. Greg Kane, a specialist in internal medicine, who concluded following a review of the Veteran's claims file and his available medical records that it was more likely than not that the Veteran's in-service exposure to Agent Orange caused his renal cell (kidney) cancer.  In support of this conclusion, the private doctor noted that cancer caused by toxic exposures, including herbicide exposure, takes years to develop.  Further, Dr. Kane cited a number of medical research studies which showed a positive association between exposure to Agent Orange and development of renal cell carcinoma.

Dr. Kane's positive nexus opinion is adequate to decide the claim.  The Board finds that the opinion is afforded significant probative weight.  The opinion was rendered following a review of the Veteran's claims file, and the conclusion was supported by a well-reasoned rationale and referred to medical research in support of his conclusion.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion).  

There is no contradictory medical opinion in the claims file.  The Board observes that the United States Court of Appeals for Veterans Claims (Court) has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

The Board has concluded that a preponderance of the evidence supports the Veteran's claim.  Accordingly, the Board finds that service connection for renal cell carcinoma is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for renal cell carcinoma is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


